DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/07/2022 has been entered. 
Response to Arguments
Applicant’s arguments, see arguments, filed 01/07/2022, with respect to the rejection of claims 1 and 4-26 have been fully considered and are persuasive.  The rejection of claims 1 and 4-26 has been withdrawn. 
The following is an examiner’s statement of reasons for allowance: 

Allowable Subject Matter
Claims 1 and 4-26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Regarding independent claim 1, the prior art fails to teach or suggest, alone or in combination:
A multilayer ceramic capacitor comprising: a top surface, a bottom surface, and at least one side surface connecting the top surface and the bottom surface, a main body containing a plurality of alternating dielectric layers and internal electrode layers comprising a first plurality of internal electrode layers and a second plurality of internal electrode layers, wherein the first a first through-hole conductive via electrically connecting the first active electrode of the first plurality of internal electrode layers to a first external terminal on the top surface and a first external terminal on the bottom surface of the capacitor, and a second through-hole conductive via electrically connecting the second active electrode of the second plurality of internal electrode layers to a second external terminal on the top surface and a second external terminal on the bottom surface of the capacitor, wherein the second through-hole conductive via contacts the first anchor electrode, and wherein the at least one side surface does not include an external terminal
Specifically, the prior art fails to teach or make obvious, alone or in combination, the limitation of “a first through-hole conductive via electrically connecting the first active electrode of the first plurality of internal electrode layers to a first external terminal on the top surface and a first external terminal on the bottom surface of the capacitor, and a second through-hole conductive via electrically connecting the second active electrode of the second plurality of internal electrode layers to a second external terminal on the top surface and a second external terminal on the bottom surface of the capacitor, wherein the second through-hole conductive via contacts the first anchor electrode” in combination with the other claim limitations. 

Cited Prior Art
Murakami et al (US 2004/0125539) teaches relevant art in Fig. 14(A).
 LEE et al (US 2014/0240895) teaches relevant art in Fig. 2-3.
LEE et al (US 2017/0194419) teaches relevant art in Fig. 1-3. 
CHANG et al (US 2020/0043873) teaches relevant art in Fig. 1.

Honda et al (US 20020158307) teaches relevant art in Fig. 1A and 4B.
Satou (US 2006/0049131) teaches relevant art in Fig. 1 and 8-9.
HAN et al (US 2018/0019064) teaches relevant art in Fig. 1 and 17-18.
CHOI (US 2015/0302991) teaches relevant art in Fig. 4.

Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649. The examiner can normally be reached M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional 
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848